Name: Decision of the EEA Joint Committee No 19/97 of 24 March 1997 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  consumption;  European construction;  health;  environmental policy
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/53 DECISION OF THE EEA JOINT COMMITTEE No 19/97 of 24 March 1997 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 61/95 (1); Whereas Commission Directive 94/51/EC of 7 November 1994 adapting to technical progress Council Directive 90/219/EEC on the contained use of genetically modified micro-organisms (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 24 (Council Directive 90/219/EEC) of Annex XX to the Agreement: , as amended by:  394 L 0051: Commission Directive 94/51/EC of 7 November 1994 (OJ No L 297, 18. 11. 1994, p. 29). Article 2 The texts of Commission Directive 94/51/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 251, 3. 10. 1995, p. 43. (2) OJ No L 297, 18. 11. 1994, p. 29.